Exhibit 10.1
NINTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
          NINTH AMENDMENT, dated as of December 21, 2009, to the Credit
Agreement referred to below (this “Amendment”), by and among DICK’S SPORTING
GOODS, INC., a Delaware corporation (the “Borrower”), GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation, as Agent for the Lenders party to such
Credit Agreement (in such capacity, the “Agent”), and the Lenders signatory
hereto.
W I T N E S S E T H:
          WHEREAS, the Borrower, the other Loan Parties signatory thereto, the
Agent and the Lenders are parties to that certain Second Amended and Restated
Credit Agreement, dated as of July 28, 2004 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”); and
          WHEREAS, Borrower, Agent and Required Lenders have agreed to amend
certain provisions of the Credit Agreement, in the manner, and on the terms and
conditions, provided for herein.
          NOW THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
     1. Definitions. Capitalized terms not otherwise defined herein (including
in the Recitals hereto) shall have the meanings ascribed to them in the Credit
Agreement as amended hereby (the “Amended Credit Agreement”).
     2. Amendments to Credit Agreement. The Credit Agreement is hereby amended
as of the Effective Date (as defined below) as follows:
          (a) Amendment to Section 11.1 of the Credit Agreement. Section 11.1 of
the Credit Agreement is hereby amended by adding a new sentence at the end
thereof to read as follows:
“No amendment, waiver or consent shall, unless in writing and signed by Agent
and an L/C Issuer, as the case may be, in addition to the Required Lenders or
each affected Lender, as the case may be, affect the rights or duties of Agent
or such L/C Issuer, as applicable, under this Agreement or any other Loan
Document.”
          (b) Amendment to Annex A to the Credit Agreement. The definition of
“Letter of Credit Obligations” set forth in Annex A to the Credit Agreement is
hereby amended and restated in its entirety as follows:

 



--------------------------------------------------------------------------------



 



“‘Letter of Credit Obligations’ shall mean all outstanding obligations incurred
by Agent, Lenders and/or Affiliates of Lenders that are L/C Issuers at the
request of Borrower, whether direct or indirect, contingent or otherwise, due or
not due, in connection with the issuance or guarantee, by Agent or any Lender of
Letters of Credit. The amount of such Letter of Credit Obligations at any time
shall equal the maximum amount which may be payable by Agent, Lenders and/or
Affiliates of Lenders that are L/C Issuers under or pursuant to the outstanding
Letters of Credit at such time.”
          (c) Amendments to Annex F to the Credit Agreement. Annex F to the
Credit Agreement is amended by amending and restating such Annex in its entirety
as provided in Exhibit A attached hereto.
     3. Representations and Warranties. To induce the Agent to enter into this
Amendment, the Borrower hereby represents and warrants that, after giving effect
to this Amendment:
          (a) Each of the execution, delivery and performance by the Borrower
and each other Loan Party which is party to the Guaranty of this Amendment and
the performance of the Amended Credit Agreement are (i) within the Borrower’s
and each such Loan Party’s corporate or similar powers and have been duly
authorized by all necessary corporate or similar action (including, if
applicable, the consent of shareholders); (ii) do not contravene any provision
of any Loan Party’s charter or bylaws or equivalent organizational or charter or
other constituent documents; (iii) do not violate any law or regulation, or any
order or decree of any court or Governmental Authority; (iv) do not conflict
with or result in the breach or termination of, constitute a default under or
accelerate or permit the acceleration of any performance required by, any
indenture, mortgage, deed of trust, lease, material agreement or other material
instrument to which any Loan Party is a party or by which any Loan Party or any
of its property is bound; (v) do not result in the creation or imposition of any
Lien upon any of the property of any Loan Party other than those in favor of the
Agent, on behalf of itself and the Lenders, pursuant to the Loan Documents; and
(vi) do not require the consent or approval of any Governmental Authority or any
other Person.
          (b) This Amendment has been duly executed and delivered by or on
behalf of the Borrower and each other Loan Party which is party to the Guaranty.
          (c) Each of this Amendment and the Amended Credit Agreement
constitutes a legal, valid and binding obligation of the Borrower and each Loan
Party signatory thereto enforceable against the Borrower and such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 



--------------------------------------------------------------------------------



 



          (d) As of the Effective Date and both before and after giving effect
to this Amendment, no Default or Event of Default has occurred and is
continuing.
          (e) No action, claim or proceeding is now pending or, to the knowledge
of any Loan Party signatory hereto, threatened against such Loan Party, at law,
in equity or otherwise, before any court, board, commission, agency or
instrumentality of any federal, state, or local government or of any agency or
subdivision thereof, or before any arbitrator or panel of arbitrators, which
challenges such Loan Party’s right, power, or competence to enter into this
Amendment or, to the extent applicable, perform any of its obligations under
this Amendment, the Amended Credit Agreement or any other Loan Document, or the
validity or enforceability of this Amendment, the Amended Credit Agreement or
any other Loan Document or any action taken under this Amendment, the Amended
Credit Agreement or any other Loan Document or which if determined adversely
could have or result in a Material Adverse Effect. To the knowledge of each Loan
Party signatory hereto, there does not exist a state of facts which is
reasonably likely to give rise to such proceedings.
          (f) All representations and warranties of the Loan Parties contained
in the Credit Agreement and the other Loan Documents are true and correct as of
the date hereof with the same effect as though such representations and
warranties had been made on and as of the date hereof, except to the extent that
any such representation or warranty expressly relates to an earlier date.
     4. Remedies. This Amendment shall constitute a Loan Document. The breach by
any Loan Party of (a) any representation or warranty in any material respect as
of the date when made or deemed made and (b) any covenant or agreement, in each
case, in this Amendment shall constitute an immediate Event of Default hereunder
and under the other Loan Documents.
     5. No Other Amendments/Waivers. Except as expressly provided for herein,
the Credit Agreement and the other Loan Documents shall be unmodified and shall
continue to be in full force and effect in accordance with their terms. In
addition, this Amendment shall not be deemed a waiver of any term or condition
of any Loan Document by the Agent or the Lenders with respect to any right or
remedy which the Agent or the Lenders may now or in the future have under the
Loan Documents, at law or in equity or otherwise or be deemed to prejudice any
rights or remedies which the Agent or the Lenders may now have or may have in
the future under or in connection with any Loan Document or under or in
connection with any Default or Event of Default which may now exist or which may
occur after the date hereof. The Credit Agreement and all other Loan Documents
are hereby in all respects ratified and confirmed.
     6. Affirmation of Obligations. Each of the Loan Parties signatory hereto
hereby acknowledges, agrees and affirms (a) its obligations under the Credit
Agreement and the other Loan Documents, including, without limitation, its
guaranty obligations thereunder, (b) that such guaranty shall apply to the
Obligations in accordance with the

 



--------------------------------------------------------------------------------



 



terms thereof, (c) the grant of the security interest in its Collateral pursuant
to the Loan Documents and (d) that such liens and security interests created and
granted are valid and continuing and secure the Obligations in accordance with
the terms thereof.
     7. Waiver of Claims. The Borrower and the other Loan Parties signatory
hereto hereby acknowledge and agree that as of December 21, 2009, (a) the
aggregate outstanding amount of the Revolving Credit Loan is $0.00 and
(b) Letters of Credit are outstanding having an undrawn amount of
$17,688,415.33, and that such amounts are payable pursuant to the Credit
Agreement without defense, offset, withholding, counterclaim or deduction of any
kind. The Borrower and each other Loan Party hereby waive, release, remise and
forever discharge the Agent, the Lenders and each other Indemnified Person from
any and all Claims of any kind or character, known or unknown, which the
Borrower ever had, now has or might hereafter have against the Agent or any
Indemnified Person which relates, directly or indirectly, to any acts or
omissions of the Agent or such Lender or any other Indemnified Person on or
prior to the Effective Date.
     8. Fees and Expenses. The Borrower hereby reconfirms its obligations
pursuant to Section 11.2 of the Credit Agreement to pay and reimburse the Agent
for all reasonable out-of-pocket expenses (including, without limitation,
reasonable fees of counsel) incurred in connection with the negotiation,
preparation, execution and delivery of this Amendment and all other documents
and instruments delivered in connection herewith.
     9. Effectiveness. This Amendment shall become effective as of December 21,
2009 (the “Effective Date”) only upon satisfaction in full in the judgment of
the Agent of each of the following conditions:
          (a) Amendment. The Agent shall have received this Amendment duly
executed and delivered by the Agent, Required Lenders and the Borrower and
acknowledged by the other Loan Parties.
          (b) Representations and Warranties. All representations and warranties
contained in this Amendment shall be true and correct on and as of the Effective
Date.
     10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     11. Counterparts. This Amendment may be executed by the parties hereto on
any number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. This Amendment may be
executed and delivered by telecopier or other method of electronic transmission
with the same force and effect as if it were a manually executed and delivered
counterpart.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered as of the day and year first above written.

                  BORROWER:    
 
                DICK’S SPORTING GOODS, INC.    
 
           
 
  By:   /s/ Timothy E. Kullman    
 
  Name:  
 
Timothy E. Kullman    
 
  Title:   EVP, Finance, Adminstration    
 
      CFO and Treasurer    

 



--------------------------------------------------------------------------------



 



                  GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent    
 
           
 
  By:   /s/ Charles Chiodo    
 
  Name:  
 
Charles Chiodo    
 
  Its:   Duly Authorized Signatory    

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO RETAIL FINANCE,
LLC, as a Lender    
 
           
 
  By:   /s/ Joseph Burt    
 
  Name:  
 
Joseph Burt    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL
ASSOCIATION, as a Lender    
 
           
 
  By:   /s/ Matthew Kasper    
 
  Name:  
 
Matthew Kasper    
 
  Title:   Relationship Manager    

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as a Lender    
 
           
 
  By:   /s/ Andrew Cerassi    
 
  Name:  
 
Andrew Cerassi    
 
  Title:   SVP    

 



--------------------------------------------------------------------------------



 



                  PNC BANK, NATIONAL
ASSOCIATION, as a Lender    
 
           
 
  By:   /s/ Raphael F. Muse, Jr.    
 
  Name:  
 
Raphael F. Muse, Jr.    
 
  Title:   Sr. Vice President    

 



--------------------------------------------------------------------------------



 



                  JP MORGAN CHASE BAN, N.A., as a
Lender    
 
           
 
  By:   /s/ Thomas G. Williams    
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Lender    
 
           
 
  By:   /s/ Joseph Burt    
 
  Name:  
 
Joseph Burt    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  CITIZENS BANK OF
PENNSYLVANIA, as a Lender    
 
           
 
  By:   /s/ Don Cmar    
 
  Name:  
 
Don Cmar    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



Each of the undersigned Loan Parties hereby (i) acknowledges each of the
amendments to the Credit Agreement effected by this Amendment and (ii) confirms
and agrees that its obligations under its Guaranty shall continue without any
diminution thereof and shall remain in full force and effect on and after the
effectiveness of this Amendment.
ACKNOWLEDGED, CONSENTED and
AGREED to as of the date first written
above.

          AMERICAN SPORTS LICENSING, INC.    
 
       
By:
  /s/ Timothy E. Kullman    
Name:
 
 
Timothy E. Kullman    
Title:
  President    
 
        DSG OF VIRGINIA, LLC    
 
       
By:
  /s/ Jeffrey R. Hennion    
Name:
 
 
Jeffrey R. Hennion    
Title:
  President    
 
        GALYAN’S TRADING COMPANY, INC.    
 
       
By:
  /s/ Timothy E. Kullman    
Name:
 
 
Timothy E. Kullman    
Title:
  VP/Secretary/Treasurer    
 
        GALYAN’S NEVADA, INC.    
 
       
By:
  /s/ Timothy E. Kullman    
Name:
 
 
Timothy E. Kullman    
Title:
  Secretary/Treasurer    
 
        GALYAN’S OF VIRGINIA, INC.    
 
       
By:
  /s/ Timothy E. Kullman    
Name:
 
 
Timothy E. Kullman    
Title:
  Secretary/Treasurer    

 



--------------------------------------------------------------------------------



 



          GOLF GALAXY, INC.    
 
       
By:
  /s/ Timothy E. Kullman    
Name:
 
 
Timothy E. Kullman    
Title:
  CFO/Treasurer    
 
        GOLF GALAXY GOLFWORKS, INC.    
 
       
By:
  /s/ Joseph R. Oliver    
Name:
 
 
Joseph R. Oliver    
Title:
  VP    
 
        CHICK’S SPORTING GOODS, INC.    
 
       
By:
  /s/ Timothy E. Kullman    
Name:
 
 
Timothy E. Kullman    
Title:
  CFO, SVP and Secretary    

 



--------------------------------------------------------------------------------



 



Exhibit A
ANNEX F
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
LETTERS OF CREDIT
     (a) Issuance. Subject to the terms and conditions of the Agreement, Agent
and Lenders agree to incur, from time to time prior to the Commitment
Termination Date, upon the request of Borrower and for Borrower’s account (but
on behalf of Borrower or any of its Subsidiaries), Letter of Credit Obligations
by causing Letters of Credit to be issued by GE Capital or a Subsidiary thereof
or a bank or other legally authorized Person selected by or acceptable to Agent
in its sole discretion; provided, however, that Borrower shall have the
reasonable right to approve any such Affiliate of a Lender selected by Agent
(each, an “L/C Issuer”) for Borrower’s account (but on behalf of Borrower or any
of its Subsidiaries) and guaranteed by Agent; provided that if the L/C Issuer is
a Lender or an Affiliate of a Lender, then such Letters of Credit shall not be
guaranteed by Agent but rather each Lender shall, subject to the terms and
conditions hereinafter set forth, purchase (or be deemed to have purchased) risk
participations in all such Letters of Credit issued with the written consent of
Agent, as more fully described in paragraph (b)(ii) below. The aggregate amount
of all such Letter of Credit Obligations shall not at any time exceed the lesser
of (i) $75,000,000 (the “L/C Sublimit”) and (ii) the lesser of (A) the Aggregate
Revolving Credit Commitment less the aggregate outstanding principal balance of
the Revolving Credit Loan and the Letter of Credit Obligations; and (B) the
Borrowing Base less the aggregate outstanding principal balance of the Revolving
Credit Loan and the Letter of Credit Obligations (the determination of
availability described in this sentence is herein referred to as the “L/C
Availability”). No such Letter of Credit shall have an expiry date which is more
than (i) if such Letter of Credit is a Documentary Letter of Credit, six
(6) months following the date of issuance thereof or such longer period with the
consent of Agent or (ii) any other Letter of Credit, one (1) year following the
date of issuance thereof. Agent shall be under no obligation to incur Letter of
Credit Obligations in respect of any Letter of Credit having an expiry date that
is later than the Commitment Termination Date. The letters of credit set forth
on Schedule F-1 issued by JPMorgan Chase Bank shall be deemed to be Letters of
Credit issued under this Agreement (the “JPMorgan Letters of Credit”) and
represent Letter of Credit Obligations under this Agreement, provided that such
JPMorgan Letters of Credit shall be subject to the terms of the Payoff and
Letter of Credit Assumption Agreement as well as the provisions set forth in
this Agreement. Notwithstanding anything else herein to the contrary, Agent will
not rescind the designation of any Person as L/C Issuer hereunder at such time
as such Person has any

 



--------------------------------------------------------------------------------



 



Letters of Credit outstanding or Letter of Credit Obligations outstanding and in
no event shall any action of the Agent impair the expense and indemnity
obligations of the Borrower to an L/C Issuer hereunder.
     (b) Advances Automatic; Participations. (i) In the event that Agent, any
Lender or any Affiliate of a Lender that is an L/C Issuer shall make any payment
on or pursuant to any Letter of Credit Obligation, such payment shall then be
deemed automatically to constitute a Revolving Credit Advance under
Section 1.1(a) of the Agreement regardless of whether a Default or Event of
Default shall have occurred and be continuing and notwithstanding Borrower’s
failure to satisfy the conditions precedent set forth in Section 2, and each
Lender shall be obligated to pay its Proportionate Share thereof in accordance
with the Agreement. The failure of any Lender to make available to Agent its
Proportionate Share of any such Revolving Credit Advance or payment by Agent,
any Lender or any Affiliate of a Lender that is an L/C Issuer under or in
respect of a Letter of Credit Obligation shall not relieve any other Lender of
its obligation hereunder to make available to Agent its Proportionate Share
thereof, but no Lender shall be responsible for the failure of any other Lender
to make available such other Lender’s Proportionate Share of any such payment.
     (ii) If it shall be illegal or unlawful for Borrower to incur Revolving
Credit Advances as contemplated by paragraph (b)(i) above because of an Event of
Default described in Section 8.1(g) or (h) or otherwise or if it shall be
illegal or unlawful for any Lender to be deemed to have assumed a ratable share
of the reimbursement obligations owed to an L/C Issuer, then (A) immediately and
without further action whatsoever, each Lender shall be deemed to have
irrevocably and unconditionally purchased from Agent (or such L/C Issuer, as the
case may be) an undivided interest and participation equal to such Lender’s
Proportionate Share (based on the Revolving Credit Commitments) of the Letter of
Credit Obligations in respect of all Letters of Credit then outstanding and
(B) thereafter, immediately upon issuance of any Letter of Credit, each Lender
shall be deemed to have irrevocably and unconditionally purchased from Agent (or
such L/C Issuer, as the case may be) an undivided interest and participation in
such Lender’s Proportionate Share (based on the Revolving Credit Commitments) of
the Letter of Credit Obligations with respect to such Letter of Credit on the
date of such issuance. Each Lender shall fund its participation in all payments
or disbursements made under the Letters of Credit in the same manner as provided
in the Agreement with respect to Revolving Credit Advances.
     (c) Cash Collateral. (i) If Borrower is required to provide cash collateral
for any Letter of Credit Obligations pursuant to the Agreement prior to the
Commitment Termination Date, Borrower will pay to Agent for the ratable benefit
of itself and the L/C Issuers cash or Cash Equivalents acceptable to Agent in an
amount equal to one-hundred five percent (105%) of the maximum amount then
available to be drawn under each applicable Letter of Credit outstanding. Such
funds or Cash Equivalents shall be held by Agent in a cash collateral account
(the “Cash Collateral

 



--------------------------------------------------------------------------------



 



Account”) maintained at a bank or financial institution acceptable to Agent. The
Cash Collateral Account shall be in the name of Borrower and shall be pledged
to, and subject to the control of, Agent, for the benefit of Agent and the L/C
Issuers, in a manner satisfactory to Agent. Borrower hereby pledges and grants
to Agent, on behalf of itself and the L/C Issuers, a security interest in all
such funds and Cash Equivalents held in the Cash Collateral Account from time to
time and all proceeds thereof, as security for the payment of all amounts due in
respect of the Letter of Credit Obligations and other Obligations, whether or
not then due. The Agreement, including this Annex F, shall constitute a security
agreement under applicable law.
     (ii) If any Letter of Credit Obligations, whether or not then due and
payable, shall for any reason be outstanding on the Commitment Termination Date,
Borrower shall either (A) provide cash collateral therefor in the manner
described above, or (B) cause all such Letters of Credit and guaranties thereof
to be canceled and returned, or (C) deliver a Standby Letter (or letters) of
Credit in guaranty of such Letter of Credit Obligations, which Standby Letter
(or letters) of Credit shall be of like tenor and duration as, and in an amount
equal to one-hundred and five percent (105%) of the aggregate maximum amount
then available to be drawn under, the Letters of Credit to which such
outstanding Letter of Credit Obligations relate and shall be issued by a Person,
and shall be subject to such terms and conditions, as are be satisfactory to
Agent in its sole discretion.
     (iii) From time to time after funds are deposited in the Cash Collateral
Account by Borrower, whether before or after the Commitment Termination Date,
Agent may apply such funds or Cash Equivalents then held in the Cash Collateral
Account to the payment of any amounts, in such order as Agent may elect, as
shall be or shall become due and payable by Borrower to Agent and the L/C
Issuers with respect to such Letter of Credit Obligations and, upon the
satisfaction in full of all Letter of Credit Obligations of Borrower, to any
other Obligations then due and payable.
     (iv) Neither Borrower nor any Person claiming on behalf of or through
Borrower shall have any right to withdraw any of the funds or Cash Equivalents
held in the Cash Collateral Account, except that upon the termination of all
Letter of Credit Obligations and the payment of all amounts payable by Borrower
to Agent and the L/C Issuers in respect thereof, any funds remaining in the Cash
Collateral Account shall be applied to other Obligations when due and owing and
upon payment in full of such Obligations, any remaining amount shall be paid to
Borrower or as otherwise required by law.
     (d) Fees and Expenses. Borrower agrees to pay to Agent (i) for the benefit
of Agent or the applicable L/C Issuers, all costs and expenses incurred by Agent
or any L/C Issuer on account of such Letter of Credit Obligations, and (ii) for
the benefit of Lenders, for each month during which any Letter of Credit
Obligation shall remain outstanding, a fee (the “Letter of Credit Fee”) in an
amount equal to (A) with respect to

 



--------------------------------------------------------------------------------



 



Documentary Letters of Credit, one-half of one percent per annum (0.50%) less
than the Applicable Margin for LIBOR Loans from time to time in effect;
provided, that, in no event shall any Letter of Credit Fee with respect to
Documentary Letters of Credit be less than one-half of one percent per annum
(0.50%), and (B) with respect to any Standby Letter of Credit, the Applicable
Margin for LIBOR Loans from time to time in effect, in each case multiplied by
the maximum amount available from time to time to be drawn under the applicable
Letter of Credit. Such fee shall be paid to Agent in arrears, on the first day
of each month. In addition, Borrower shall pay to any L/C Issuer, within five
(5) days after demand, such costs and expenses, charges and expenses of such L/C
Issuer in respect of the issuance, negotiation, acceptance, amendment, transfer
and payment of such Letter of Credit or otherwise payable pursuant to the
application and related documentation under which such Letter of Credit is
issued. The Letter of Credit fees shall be calculated on the basis of a 360-day
year and actual days elapsed.
     (e) Request for Incurrence of Letter of Credit Obligations. Borrower shall
give Agent at least two (2) Business Days prior written notice requesting the
incurrence of any Letter of Credit Obligation, specifying the date such Letter
of Credit Obligation is to be incurred, identifying the beneficiary and
describing the nature of the transactions proposed to be supported thereby;
provided, however, that Borrower need not obtain approval and need not provide
notice to Agent for the incurrence of a Letter of Credit Obligation if (i) the
issuance of such Letter of Credit Obligation would not violate any provision of
this Annex F, (ii) the amount of such Letter of Credit Obligation is less than
$300,000 and (iii) the aggregate amount of all Letter of Credit Obligations
issued in such week is less than $300,000. The notice shall be accompanied by
the form of the Letter of Credit (which shall be acceptable to the L/C Issuer).
For administrative purposes, by Monday of the following week, the L/C Issuer
shall distribute a summary sheet to Agent stating the amount requested during
such week and the date of all Letter of Credit Obligations issued during such
week. The notice shall be accompanied by the form of the Letter of Credit (which
shall be acceptable to the L/C Issuer) and a completed application for Standby
Letter of Credit or application for Documentary Letter of Credit, as applicable.
Notwithstanding anything contained herein to the contrary, Letter of Credit
applications by Borrower and approvals by Agent and the L/C Issuer may be made
and transmitted pursuant to electronic codes and security measures mutually
agreed upon and established by and among Borrower, Agent and the L/C Issuer.
     (f) Obligation Absolute. The obligation of Borrower to reimburse Agent,
Lenders and L/C Issuers for payments made with respect to any Letter of Credit
Obligation shall be absolute, unconditional and irrevocable, without necessity
of presentment, demand, protest or other formalities, and the obligations of
each Lender to make payments to Agent or the L/C Issuer with respect to Letters
of Credit shall be unconditional and irrevocable. Such obligations of Borrower
and Lenders shall be paid strictly in accordance with the terms hereof under all
circumstances including the following circumstances:

 



--------------------------------------------------------------------------------



 



  (i)   any lack of validity or enforceability of any Letter of Credit or the
Agreement or the other Loan Documents or any other agreement;     (ii)   the
existence of any claim, set-off, defense or other right which Borrower or any of
its Affiliates, any Lender or any L/C Issuer may at any time have against a
beneficiary or any transferee of any Letter of Credit (or any Persons or
entities for whom any such transferee may be acting), Agent, any Lender, any L/C
Issuer, or any other Person, whether in connection with the Agreement, the
Letter of Credit, the transactions contemplated herein or therein or any
unrelated transaction (including any underlying transaction between Borrower or
any of its Affiliates and the beneficiary for which the Letter of Credit was
procured);     (iii)   any draft, demand, certificate or any other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;     (iv)   payment by Agent or any L/C Issuer under
any Letter of Credit or guaranty thereof against presentation of a demand, draft
or certificate or other document which does not comply with the terms of such
Letter of Credit or such guaranty, except as set forth in the proviso to clause
(C) of the second paragraph of paragraph (g) below;     (v)   any other
circumstance or happening whatsoever, which is similar to any of the foregoing;
or     (vi)   the fact that a Default or an Event of Default shall have occurred
and be continuing.

     (g) Indemnification; Nature of Lenders’ Duties. (i) In addition to amounts
payable as elsewhere provided in the Agreement, Borrower hereby agrees to pay
and to protect, indemnify, and save harmless Agent, each Lender and each L/C
Issuer from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including attorneys’ fees and allocated
costs of internal counsel) which Agent, any Lender or any L/C Issuer may incur
or be subject to as a consequence, direct or indirect, of (A) the issuance of
any Letter of Credit or guaranty thereof, or (B) the failure of Agent or any
Lender seeking indemnification or of any L/C Issuer to honor a demand for
payment under any Letter of Credit or guaranty thereof as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority, in each case other than to the
extent solely as a result of the gross negligence or willful misconduct of
Agent, such Lender or such L/C Issuer (as finally determined by a court of
competent jurisdiction). No Agent, Lender or

 



--------------------------------------------------------------------------------



 



L/C Issuer shall enter into any compromise or settlement in any action as to
which such Person intends to seek indemnification hereunder without the prior
written consent of the Loan Party from whom indemnification hereunder is sought,
which consent shall not be unreasonably withheld or delayed.
     (ii) As between Agent, any Lender and any L/C Issuer, and Borrower,
Borrower assumes all risks of the acts and omissions of, or misuse of any Letter
of Credit by beneficiaries thereof. In furtherance and not in limitation of the
foregoing, to the fullest extent permitted by law neither Agent, any Lender nor
any L/C Issuer shall be responsible: (A) for the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document issued by any party in
connection with the application for and issuance of any Letter of Credit, even
if it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (B) for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
(C) for failure of the beneficiary of any Letter of Credit to comply fully with
conditions required in order to demand payment under such Letter of Credit;
provided that, in the case of any payment by Agent or the L/C Issuer if it is a
Lender or an Affiliate of a Lender under any Letter of Credit or guaranty
thereof, Agent or such L/C Issuer shall be liable to the extent such payment was
made solely as a result of its gross negligence or willful misconduct (as
finally determined by a court of competent jurisdiction) in determining that the
demand for payment under such Letter of Credit or guaranty thereof complies on
its face with any applicable requirements for a demand for payment under such
Letter of Credit or guaranty thereof; (D) for errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, telex or otherwise, whether or not they be in cipher; (E) for errors
in interpretation of technical terms; (F) for any loss or delay in the
transmission or otherwise of any document required in order to make a payment
under any Letter of Credit or guaranty thereof or of the proceeds thereof;
(G) for the credit of the proceeds of any drawing under any Letter of Credit or
guaranty thereof; and (H) for any consequences arising from causes beyond the
control of Agent, any Lender or any L/C Issuer. None of the above shall affect,
impair, or prevent the vesting of any of Agent’s or any Lender’s rights or
powers hereunder or under the Agreement.
     (iii) Nothing contained herein shall be deemed to limit or to expand any
waivers, covenants or indemnities made by Borrower in favor of any L/C Issuer in
any letter of credit application, reimbursement agreement or similar document,
instrument or agreement between or among Borrower and such L/C Issuer, including
a Master Documentary Agreement and a Master Standby Agreement entered into with
Agent.

 